Dear Representative Stelly:
You have requested an opinion of this office concerning the Department of Wildlife  Fisheries' requirement that  a recreational fishing license will be issued to a Louisiana resident upon presentation of either a Louisiana driver's license or a special identification card issued by the Department of Public Safety and Corrections.  This requirement is provided for in La. R.S. 56:302.4 (D).
You are concerned that a person without a Louisiana driver's license will incur an additional expense for a recreational fishing license based on the cost of the special identification card.   Our research reveals that this should not be the case. La. R.S. 40:1321(C) provides that the fee for issuance of a special identification card is ten dollars, but this fee shall be waived for any person who does not have a Louisiana driver's license upon presentation of his voter registration card.
We hope that this information will be of assistance to you; but should you have any further questions concerning this issue, please do not hesitate to contact our office.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ______________________________  ROBERT H. CARPENTER, JR. Assistant Attorney General
RPI/RHC/tp